

115 HR 2840 IH: Automatic Voter Registration Act
U.S. House of Representatives
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2840IN THE HOUSE OF REPRESENTATIVESJune 8, 2017Mr. Cicilline (for himself, Mr. Lowenthal, Mr. Hastings, Ms. Adams, Mr. Brown of Maryland, Ms. Lee, Mr. Foster, Mr. Scott of Virginia, Mrs. Watson Coleman, Mr. Brendan F. Boyle of Pennsylvania, Mr. Higgins of New York, Mrs. Carolyn B. Maloney of New York, Mrs. Bustos, Mr. Kildee, Mr. Loebsack, Ms. Wasserman Schultz, Mr. Kilmer, Mr. Beyer, Mr. Blumenauer, Ms. Eddie Bernice Johnson of Texas, Ms. Norton, Mr. Cummings, Mr. Swalwell of California, Mr. Pallone, Ms. Wilson of Florida, Mr. Butterfield, Mr. Connolly, Mr. Meeks, Ms. Moore, Mr. Jeffries, Mr. McGovern, Ms. Schakowsky, Mr. Huffman, Mr. McNerney, Mr. Cooper, Mr. Langevin, Mr. Crowley, Mr. Conyers, Mr. Delaney, Mr. Garamendi, Mr. Sarbanes, Mr. Yarmuth, Mr. Serrano, Mrs. Beatty, Ms. Brownley of California, Ms. Bass, Ms. Frankel of Florida, Ms. Fudge, Ms. Kaptur, Mr. Pocan, Mr. Takano, Mr. Cartwright, Ms. Michelle Lujan Grisham of New Mexico, Ms. Tsongas, Ms. Velázquez, Mr. Tonko, Mr. Aguilar, Mr. Welch, Ms. DeLauro, Mr. Sean Patrick Maloney of New York, Ms. Jackson Lee, Mr. Cohen, Mrs. Davis of California, Ms. DelBene, Ms. Bonamici, Mr. Deutch, Ms. Sewell of Alabama, Mr. Ryan of Ohio, Ms. Clarke of New York, Ms. Matsui, Mr. Ted Lieu of California, Mr. Thompson of California, Ms. Pingree, Mr. Quigley, Mr. Smith of Washington, Mr. Courtney, Mr. Ellison, Ms. Kuster of New Hampshire, Mr. Lewis of Georgia, Ms. Meng, Mr. Castro of Texas, Mr. DeSaulnier, Ms. Eshoo, Mr. Kind, Ms. Esty of Connecticut, Ms. Lofgren, Mrs. Lawrence, Mr. Suozzi, Mr. Neal, and Mr. Panetta) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the National Voter Registration Act of 1993 to require each State to ensure that each individual who provides identifying information to the State motor vehicle authority is automatically registered to vote in elections for Federal office held in the State unless the individual does not meet the eligibility requirements for registering to vote in such elections or declines to be registered to vote in such elections, and for other purposes. 
1.Short titleThis Act may be cited as the Automatic Voter Registration Act.  2.Automatic voter registration through State motor vehicle authorities (a)Automatic Voter RegistrationSection 5 of the National Voter Registration Act of 1993 (52 U.S.C. 20504) is amended to read as follows:

5.Automatic voter registration through motor vehicle authority
(a)Transmission of Information to Election Officials
(1)TransmissionEach State’s motor vehicle authority, upon receiving the identifying information described in paragraph (2) with respect to any individual who requests services from the authority, shall transmit the identifying information to the appropriate State election official. (2)Identifying information describedThe identifying information described in this paragraph with respect to any individual is as follows:
(A)The individual’s legal name. (B)The individual’s age.
(C)The individual’s residence. (D)The individual’s citizenship status.
(E)The individual’s electronic signature. (3)Restriction on use of information on citizenship statusA State may not use any identifying information regarding an individual’s citizenship status which is transmitted under this subsection for any purpose other than determining whether the individual is eligible to vote in elections for Federal office.
(b)Notification to IndividualsUpon receiving the identifying information with respect to an individual under subsection (a), the appropriate State election official shall issue a notification to the individual containing— (1)a statement that, unless the individual notifies the election official prior to the expiration of the 21-calendar day period which begins on the date the official issued the notification that the individual declines to be registered to vote in elections for Federal office held in the State, the individual shall be considered to have completed and submitted a voter registration application for purposes of this Act; and
(2)a description of the process by which the individual may decline to be registered to vote in elections for Federal office in the State. (c)Automatic Registration of Eligible IndividualsUpon the expiration of the 21-calendar day period which begins on the date the appropriate State election official issues a notification to an individual under subsection (b)(1), the official shall ensure that the individual is registered to vote in elections for Federal office held in the State unless—
(1)the official determines that the individual does not meet the eligibility requirements for registering to vote in such elections; (2)prior to the expiration of such 21-calendar day period, the individual notifies the official that the individual declines to be registered to vote in such elections; or
(3)the individual is already registered to vote in such elections.. (b)Conforming Amendment Relating to Timing of Registration Prior to ElectionsSection 8(a)(1)(A) of such Act (52 U.S.C. 20507(a)(1)(A)) is amended to read as follows: 

(A)in the case of registration through a motor vehicle authority under section 5, if the identifying information with respect to the individual is transmitted by the authority to the appropriate State election official under section 5(a)(1) not later than the lesser of 30 days, or the period provided by State law, before the date of the election;. (c)Other Conforming AmendmentSection 4(a)(1) of such Act (52 U.S.C. 20503(a)(1)) is amended to read as follows:

(1)through the State motor vehicle authority pursuant to section 5;. 3.Effective date (a)Effective DateThe amendments made by this Act shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this Act.
(b)Timing of Automatic Registration of Individuals Providing Identifying Information to Motor Vehicle Authority Prior to Effective DateFor purposes of section 5 of the National Voter Registration Act of 1993 (52 U.S.C. 20504), as amended by section 2(a), if an individual provided identifying information (as described in section 5(a)(2) of such Act) to a State motor vehicle authority prior to the effective date described in subsection (a), the authority shall transmit such information to the appropriate State election official pursuant to section 5(a)(1) of such Act not later than such effective date, unless the motor vehicle authority determines that the information is no longer valid with respect to the individual.  